Citation Nr: 1626967	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded the appeal in August 2014, May 2015, and September 2015 for additional development.

In a May 2015 decision, the Board denied entitlement to service connection for residuals of a traumatic brain injury.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2015 the Court granted a Joint Motion for Partial Remand and returned the issue to the Board.

The Veteran testified before the undersigned during a February 2015 videoconference hearing.  A transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Traumatic Brain Injury

The parties to the November 2015 joint motion found that the Board failed to suggest to the Veteran that he submit evidence of a current diagnosis of residuals of a traumatic brain injury, and that a remand was in order to give the appellant an opportunity to do so.  While the hearing transcript shows that the undersigned elicited testimony from the Veteran during his February 2015 videoconference hearing regarding whether he had a current diagnosis of traumatic brain injury, from where he was receiving treatment for traumatic brain injury, and when he had last received treatment there, the appellant was not specifically instructed to submit medical evidence of a current diagnosis of residual of a traumatic brain injury.  Given the order of the Court, a remand is required to provide the Veteran with that specific instruction, and to provide him with an opportunity to respond.

Individual Unemployability

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the Veteran's appeal for service connection for traumatic brain injury and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter informing him that to substantiate his claim for service connection for residuals of traumatic brain injury, he should submit medical evidence of a current diagnosis.  

2.  After the Veteran has been given an appropriate period of time to respond, readjudicate the issues on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond before returning the issues to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




